                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 WILLIE TAYLOR,

                      Petitioner,

                     v.                          CAUSE NO.: 3:18-CV-865-PPS-MGG

 WARDEN,

                     Respondent.

                                OPINION AND ORDER

      Willie Taylor, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (ISP 18-07-168) where a Disciplinary

Hearing Officer (DHO) at the Indiana State Prison found him guilty of interfering with

counts in violation of Indiana Department of Correction policy B-251 on July 23, 2018.

ECF 1 at 1. As a result, Taylor was sanctioned with the loss of 30 days earned credit

time. ECF 1-1 at 14. However, this sanction was suspended and has not yet been

imposed. Id. As such, Taylor has not yet lost earned credit time as a result of that

hearing.

      A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here, because this disciplinary hearing did not

lengthen the duration of Taylor’s confinement, habeas corpus relief is not available.

Because there is no relief that he can obtain in this habeas corpus proceeding, the
petition will be denied. If, in the future, the suspended sanction is imposed, then he

may file another habeas corpus petition challenging it.

      For these reasons, the petition (ECF 1) is DENIED pursuant to Section 2254

Habeas Corpus Rule 4. The clerk is DIRECTED to close the case.

      SO ORDERED on October 30, 2018.


                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            2
